Title: To George Washington from James Stewart, 3 December 1780
From: Stewart, James
To: Washington, George


                        
                            (Copy)
                            Sir
                            Hacketts Town 3d Decmr 1780
                        
                        By a Copy of a Letter which I Received from Mr William Denning I find Your Excellency has heard that
                            Complaints have been made with Regard to the Management of public Affairs at this Post, I understand that the persons
                            Complained against have a paper Signed S. Chandler which will tend to Injure my Reputation, with Gentlemen who are
                            unaccquainted with my Character, I expect that this Paper will be made use off, I have not been able to Obtain a Copy of
                            but have heard the Substance of it from a person who has read it, had I known that Genl Washington was to pass this way I
                            should have had my Evidences collected to Envalidate all that is Contained in it, my Brother who allways went with me will
                            Qualify that it is Fals, Justice Landen and many Others can Qualify that said Chandler has Confessed it
                            to be so, I assure you Sir that I have used no undue Influence to Obtain what has been Sworn to, and what has been
                            Declared before Creditable Witnesses, had I authority, I could have Produced many more Evidences, neither my Brother
                            Robert or myself have the Happiness of being Known to your Excellency.
                        Governor Clinton his Brother Genl Clinton Genl McDougal Genl Scott Robert Livingston Chancelor, Peter B.
                            Livingston Colln. John Lamb or Indeed any Gentleman who formerly levied in New York, can testify to the Characters we
                            allways Supported, the Comy Who has abused threatened and waylayed me Stiled me a Gentleman when he wanted me to Sign a
                            Character, which Sacred Regard to my Integrity would not permit me to do, and which I was perswaded was Intended to
                            Invalidate the Complaint that had been Entered by Mr Denning and Some Members of Congress, who I had Reason to think were
                            Actuated by the Noblest Motive, the Complaints I Entered was Intended to Strengthing Mr Dennings who was only a Passenger,
                            wither the Oaths & Declaration do Point at any thing farther it is not my buissness to Prejudge. I have the Honour
                            to be with the Greatest Respect Your Excellencys Obedt Hbe Servt
                        
                            James A. Stewart
                        
                    